Appeal from a decree of the Bronx County Surrogate’s Court, entered March 6, 1957, directing executors to pay petitioner $100,000 with interest and costs. Appellant Nathaniel Reich also appeals from the order of said court entered March 28, 1957.
Memorandum by the Court. Accepting the testimony of witnesses on behalf of the petitioner, we are of the opinion that such testimony indicates not merely an intention on the part of the decedent to make a gift to the petitioner, but that such gift had actually been made.
Accordingly, the decree and the order appealed from should be affirmed.